Scott, Judge.
There is nothing in this ease. There was no defence available in law made by McFaul. The answer sets up no matter sufficient to defeat the plaintiffs. This is unlike the case of Robinson v. McFaul, 19 Mo. Rep. 550. In that *216case, it was held that, where goods are consigned to a firm to sell on commission, and that firm is dissolved, and the goods are permitted to remain in tbe bands of one of the members, and the consignor releases the other, he will not be liable for any thing done or happening to the goods after the release. Here there is no allegation that there was any release. After McEaul became bound for the goods, he could, in no way, by his own act, release himself.
The other judges concurring, the judgment will be affirmed.